SUPERIOR COURT
                                           OF THE
                                  STATE OF DELAWARE

CRAIG A. KARSNITZ                                                      1 The Circle, Suite 2
RESIDENT JUDGE                                                    GEORGETOWN, DE 19947



                                     August 17, 2022

Traevon Dixon
SBI #656483
Unit 18-AL-6
James T. Vaughan Correctional Center
1181 Paddock Road
Smyrna, DE 19977

              Re:    State of Delaware v. Traevon Dixon
                     Def. ID# 1809015332
                     Motion for Transcript


Dear Mr. Dixon:

       You voluntarily entered your guilty plea on September 24, 2019. Your

sentencing hearing was held on February 26, 2020. On October 22, 2020, you filed

a “Request for Sentencing Transcripts” which I denied on November 4, 2020. You

did not timely file a direct appeal with the Supreme Court of Delaware. As I said in

my November 4, 2020 letter to you, you are entitled to a transcript at State expense

if your case is on direct appeal. Otherwise, you must articulate specific allegations

of constitutional infirmity and establish a need for the transcript,1 which you did not

do then and have not done now.


1 State v. Bordley, 1989 WL 135691 (Del. Super. Oct. 26, 1989).
      On March 7, 2022, you filed your Motion for the Appointment of

Postconviction Counsel (the “PCC Motion”) and on March 9, 2022, you filed your

first pro se Motion for Postconviction Relief (the “Rule 61 Motion”) in connection

with the above-referenced case.        On March 23, 2022, I denied both Motions.

Because you did not receive my March 23, 2022 letter opinion, it was redated as of

June 2, 2022, and mailed to you by Delaware State mail.

      On June 6, 2022, you filed a Notice of Appeal and a Motion for Appointment

of Counsel. In my letter dated June 7, 2022, I pointed out to you that an appeal of

a Superior Court decision must be filed in the Supreme Court of Delaware.

Therefore, I deemed the Motion for Appointment of Counsel moot, docketed your

June 6, 2022 letter, and placed it in the file.

      On July 19, 2022, you filed a Motion for Transcript with the Supreme Court

of Delaware for “all side bar conference and/or statement.” It is unclear exactly

what transcript you are requesting. As stated above, I have already denied your

Request for Transcripts. With respect to your appeal to the Delaware Supreme

Court of my denial of your Rule 61 Motion, there was no evidentiary hearing held




                                            2
with respect to your Rule 61 Motion2 because the Rule 61 Motion was procedurally

barred as untimely.3 Thus, there is no transcript of an evidentiary hearing.

       Pursuant to Delaware Supreme Court Rule 9(i), “[d]uring the pendency of an

appeal to [the Delaware Supreme Court], the trial court shall retain jurisdiction over

all issues relating to the ordering of transcript in cases on appeal.”4 “An application

for the production of transcripts is addressed to the sound discretion of this Court.”5

Delaware Superior Court Criminal Rule 61(d)(4) states, “[t]he judge may order the

preparation of a transcript of any part of the prior proceedings in the case needed to

determine whether the movant may be entitled to relief.”6

       Here, I previously determined that you were not entitled to postconviction

relief because your motion for postconviction relief was procedurally barred by Rule

61(i)(1). The transcripts in question will not disturb my prior determination that the

Rule 61 Motion was procedurally barred.7 That is, a sentencing transcript will not

unsettle the determination that the Rule 61 Motion was procedurally barred as




2 Super. Ct. Crim. R. 61(h).
3 Super. Ct. Crim. R. 61(i)(1).
4 Sup. Ct. R. 9(i).
5 State v. Duonnolo, 2009 WL 3681674, at *1 (Del. Super. Ct. Nov. 4, 2009).
6 Super. Ct. Crim. R. 61(d)(4).
7 See United States v. MacCollom, 426 U.S. 317, 330 (1976); see also State v. Ketchum, 2002 WL
234745, at *1 (Del. Super. Jan. 31, 2002).

                                              3
untimely.8 Therefore, your Motion for Transcript is DENIED.



       IT IS SO ORDERED.

                                                    Very truly yours,



                                                    /s/Craig A. Karsnitz


cc:    Prothonotary
       Doris J. Adkins, Chief Deputy Clerk, Supreme Court of Delaware




8 “[I]t is not an abuse of discretion to deny a request for transcripts where the transcripts are
sought for the preparation of a Rule 61 motion for postconviction relief and it appears that
the Rule 61 motion would be procedurally barred.” Duonnolo, 2009 WL 3681674, at *1.


                                               4